Williams, C. J.
Defendant allowed judgment to go against him by default before the justice, and could not, for that reason, afterwards appear* and defend as a matter of right; his application, therefore, for leave to answer, was addressed to the discretion of the District Court. That court, in the exercise of such discretion, might allow, or refuse altogether the application, or might grant it, upon such terms as in its judgment were just under the circumstances. We cannot, *227as a general practice, overrule the exercise of discretion by the District Court, and if we could, there is no very apparent error in refusing to remove a legal bar to plaintiff’s defence, simply to enable him to interpose a legal bar to the plaintiff’s right of recovery.
Judgment affirmed.